Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Hyun Kyu Lee on 02/25/2022.

The application has been amended as follows: 
IN THE CLAIMS:
Claim 1 (Amended) An insulator, comprising:
a longitudinal body;
a central channel within the longitudinal body;
a connector system arranged in the central channel, the connector system including

a clamping shell that receives at least the connection pin;
an electrically conductive block resting on the clamping shell; and
a bushing mounted over the connection pin,
wherein the connection pin is separated from the electrically conductive block by the clamping shell, wherein the bushing includes contact blades at least on its inside surface, [and] wherein the connector system includes two or more jaws together surrounding the connection pin and configured to clamp the connection pin among them, and wherein the longitudinal body is a composite and includes: an inner layer in which the central channel is provided, the inner layer being made of a material formed from a composition including an epoxy resin and a hardener; and an outer layer covering the inner layer, the outer layer being made of a material formed from a composition including a silicone.
 	Cancel claim 9.
	Cancel claim 18.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: prior art of record does not teach or suggest an insulator comprising all features as recited in the claims in combination with the connection pin being separated from the conductive block by the clamping shell (re claims 1 and 11) or being spaced apart from the conductive block and the clamping shell (re claim 19).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU N NGUYEN/Primary Examiner, Art Unit 2847